Case 2:21-cv-00678-JS-AYS Document 108 Filed 06/24/21 Page 1 of 1 PageID #: 1460




                                            June 24, 2021


 VIA ECF

 The Honorable Joanna Seybert
 United States District Judge
 U.S.D.C., Eastern District of New York
 100 Federal Plaza, Courtroom 1030
 Central Islip, NY 11722


        Re:     In re Hain Celestial Heavy Metals Baby Food Litigation,
                Case No. 2:21-cv-00678-JS-AYS
                Clarification to ECF No. 94


 Dear Judge Seybert:


         This letter responds to the Stewart Movants’ letter of June 23, 2021 asking to file a sur-
 reply to correct the record. Unfortunately, the correction requested was incomplete.
        In the Reply In Support of Motion for Appointment Of Cohen Milstein Sellers & Toll
 PLLC And Gibbs Law Group LLP As Interim Counsel (ECF No. 94), we inadvertently cited to
 the wrong case in footnote 3 on page 6. The correct case name and citation is Weaver v.
 Champion Petfoods USA, Inc., et al., 471 F. Supp. 3d 876 (E.D. Wis. 2020), not Loeb v.
 Champion Petfoods USA, Inc., et al., 359 F. Supp. 3d 597 (E.D. Wis. 2019). The parenthetical
 remains the same.
        I apologize to the Court and counsel for the Stewart Movants for the error and
 inconvenience.



                                               Respectfully Submitted,




                                               Rosemary M. Rivas
